COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Weingarten Realty Investors

Appellate case number:     01-21-00398-CV

Trial court case number: 2020-34588

Trial court:               151st District Court of Harris County

        Relator, Weingarten Realty Investors, has filed a petition for writ of mandamus,
challenging the trial court’s July 5, 2021 order granting a motion to compel filed by real parties in
interest, Landry’s Seafood Inn & Oyster Bar–Galveston, Inc. (“La Griglia”) and Morton’s of
Chicago/Houston, Inc. (“Morton’s”). Weingarten has also filed an emergency motion to stay.
        The Court grants in part Weingarten’s motion and stays the trial court’s order of July 5,
2021 as well as any depositions or other discovery requests seeking information the trial court
ordered produced in its July 5, 2021 order. The stay will remain in effect until disposition of the
petition for writ of mandamus or until further order of this Court.
       The Court directs real parties in interest to file a response to the petition within 30 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower_______________
                    Acting individually  Acting for the Court

Date: __July 23, 2021____________